Exhibit 10.24

CLAIM SETTLEMENT AGREEMENT

This Claim Settlement Agreement (hereafter, the “Agreement”) is executed this
16th day of January 2007, by and between (1)  Penn National Gaming, Inc.
(hereafter, “Penn National” as further defined in Paragraph 1.a., below) and (2)
those insurers of Penn National listed in Appendix A hereto severally
underwriting shares of Penn National’s all-risk property insurance program as
shown in Appendix A for the period from August 8, 2005 to August 8, 2006
(hereafter collectively, the “Insurers” as further defined in Paragraph 1.b.
below and individually as “Insurer”).  Penn National and the Insurers are
referred to from time to time collectively as the “Parties” and individually as
a “Party.”

RECITATIONS

WHEREAS, Penn National’s real and personal property located in Mississippi
sustained physical loss or damage arising out of Hurricane Katrina/Catastrophe
#49 on or about August 29, 2005 and Penn National sustained directly related
time element loss and expense for which it gave notice of claim to its all-risk
property insurers (all such first-party interests claimed collectively referred
to hereafter as the “Katrina/Catastrophe #49 Claim”, a term further defined in
1.c. below);

WHEREAS, the Insurers severally underwrote limits of the first-party insurance
policies listed in Appendix A, which constituted all the all-risk property
insurance placed by Penn National for the policy period August 8, 2005 to August
8, 2006 (collectively hereafter, the “Policies”);

WHEREAS, the Insurers appointed representatives to adjust the
Katrina/Catastrophe #49 Claim under a full reservation of rights, and, prior to
the date of this Agreement, a total of One Hundred Twenty-Five Million Dollars
(US) ($125,000,000) had been paid on account


--------------------------------------------------------------------------------


to Penn National by Insurers underwriting the insurance limits up to that level
(collectively hereafter, the “Prior Payments”)

WHEREAS, Penn National and the Insurers underwriting limits excess of One
Hundred Twenty-Five Million Dollars (US) ($125,000,000) recently engaged in good
faith discussions concerning possible grounds for resolving any and all open
elements of the Katrina/Catastrophe #49 Claim and have reached a
settlement-in-principle reflected herein for a full and final resolution of the
Katrina/Catastrophe #49 Claim;

WHEREAS, Penn National and the Insurers make this compromise Agreement as a
commercial resolution without prejudice to the respective positions previously
taken during the adjustment or in any other or future claim between or among
them or with others;

WHEREAS, Penn National and the Insurers reached an agreement in principle in
December 2006, which is now recorded in full by this Claim Settlement Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements
herein contained, and intending to be now legally bound, the Parties agree as
follows:

1.             Further Scope and Definitions.

a.            Penn National.  The term “Penn National”  means Penn National
Gaming, Inc. and any and all other entities that were, are now, or in the future
claim to be insured or have rights under the Policies, including but not limited
to any and all additional insureds, mortgagees, loss payees and other parties or
entities claiming an interest in Prior Payments or in the additional amount to
be paid under Paragraph 3 below upon execution of this Agreement by all Parties.

b.           Insurers.  The term “Insurers” means all Insurers listed in
Appendix A, including without limitation (i) Insurers who made the Prior
Payments to

2


--------------------------------------------------------------------------------


Penn National; (ii) Insurers undertaking to pay the additional amount under
Paragraph 3 below; and (iii) Insurers given notice of the Katrina/Catastrophe
#49 Claim and participating in the adjustment and settlement discussions from
which this Agreement arose.  The Parties intend that all subscribers to the
Policies shall be fully and finally released and indemnified under this
Agreement to the extent and on the terms set forth in Paragraph 6.

c.            Katrina/Catastrophe #49 Claim.  The term “Katrina/Catastrophe #49
Claim”  means any and all matters, whether known or unknown, whether involving
wind or flood or any direct or indirect consequence alleged or shown, whether
relating to property, earnings or expense, whether subject to notice or not,
however arising or characterized, and wherever located or transpiring that
relate in any way, directly or indirectly, to Hurricane Katrina/Catastrophe #49,
and encompasses any and all direct or indirect consequence(s) to Penn National
and any and all provision(s), section(s), and type(s) of insurance provided by
or under the Policies.  The Parties intend by this Agreement to fully and
finally resolve all matters arising from or relating in any way to Hurricane
Katrina/Catastrophe #49 under the Policies, leaving no matter open or subject to
further claim, discussion or adjustment, now or in the future.

d.           Settlement Share(s).  The term “Settlement Share” means the
allocated amount to be paid to Penn National upon complete execution of this
Agreement by each of the Insurers listed in Appendix B.  Each Settlement Share
is several to the listed Insurer and not joint, and each amount is in addition
to prior payments by these or other Insurers, and the total payments

3


--------------------------------------------------------------------------------


satisfy and fully discharge all obligations under this Agreement.  Penn National
shall not require any Insurer to pay more than the share listed in Appendix B
for this Agreement to be effective as to that Insurer.  Each Settlement Share
may be paid to Penn National individually or collectively with other Settlement
Shares, and all transmissions of funds to Penn National shall be accompanied by
a written description of the Insurer(s) and the Settlement Share(s) being paid.

2.             Permanent and Binding Resolution.  This Agreement is a permanent
and binding accord and resolution of the rights and obligations of the Parties
with respect to all matters which are the subject of this Agreement or the
Release attached hereto.

3.             Payment.  On or before January 30, 2007, or within five (5)
business days of the Insurers’ receipt of the Parties’ final agreement signed by
Penn National, whichever is later (the “Payment Date”), the Insurers listed in
Appendix B shall pay their respective Settlement Shares totaling One Hundred
Million Dollars (US) ($100,000,000) (the “Final Settlement Payments”) by wire
transfer to:

 

Bank:

 

Wachovia Bank

 

ABA:

 

031-201-467

 

Beneficiary:

 

Penn National Gaming, Inc.

 

Account:

 

2000-5062-85903

 

Reference:

 

Attention Risk Management — Katrina

 

 

 

Funding

 

 

 

 

 

Mailing Address:

 

 

 

 

 

Wachovia Bank, NA of NJ/PA/NY

 

 

 

Funds Transfer Department

 

 

 

1525 West W.T Harris Blvd.

 

 

 

Charlotte, NC 28288

 

4


--------------------------------------------------------------------------------


The payment of the Settlement Amount under this Section shall be net to Penn
National and shall not be reduced by depreciation or chargebacks of any kind,
including, without limitation, retrospective premiums, reinstatement premiums,
deductibles, retentions or any other potentially-applicable reductions.

4.             Representation and Warranty Re:  Payment and Related Indemnity.  
Penn National represents and warrants that:  (i) it is fully entitled to receive
the Prior Payments and the Final Settlement Payments; (ii) it has not at any
time transferred or assigned to any third party a claim, right or cause of
action under, pursuant to, or in connection with the Prior Payments or the Final
Settlement Payments; (iii) it is not aware of any circumstance or reason why
Penn National would not be entitled to receive in full the entire Prior Payments
or Final Settlement Payments or why the Insurers would not be fully and finally
released on the terms set forth in Paragraph 6 upon delivery of the Final
Settlement Payments in accordance with Penn National’s instructions on the terms
set forth in Paragraph 3 above; and (iv) it is not aware of any all-risk
property insurance policy covering Penn National in effect on August 29, 2005
other than the Policies.

Penn National agrees to indemnify and defend the Insurers for and against all
reasonable costs, damages, liabilities or other expense (including, without
limitation, any attorneys’ fees) incurred by the Insurers as a result of any
inaccuracy or incorrectness in any respect of any of these representations and
warranties.  Penn National further agrees to indemnify and defend the Insurers
for and against all reasonable costs, damages, liabilities or other expense
(including, without limitation, any attorneys’ fees) incurred by the Insurers as
the result of any inaccuracy or error in the foregoing representations or
warranties and arising from a claim or assertion by any person, entity or public
or private organization that (i) it is entitled to receive the proceeds or any
other benefits of the Policies; (ii) Penn National is not

5


--------------------------------------------------------------------------------


fully entitled to receive the Prior Payments and the Final Settlement Payments;
or (iii) any Insurer was not fully and finally released upon delivery of that
payment in accordance with Penn National’s instructions on the terms set forth
in Paragraph 3 above.  Penn National’s undertaking includes, but is not limited
to, its agreement to indemnify and defend the Insurer Releasees as defined in
Paragraph 6 below in connection with, related to, or arising out of the Insurer
Releasees’ Prior Payments or Final Settlement Payments to Penn National. 
Notwithstanding any other provision or term of this Agreement, Penn National’s
obligation to defend and indemnify any Insurer is limited to an aggregate amount
equivalent to the Prior Payments or Final Settlement Payments of the Insurer, no
matter how many claims are made against that Insurer.  The costs and expenses of
defense for any such claim under this paragraph exhaust and count against the
limit set forth above in this paragraph.  It is acknowledged and agreed by each
Insurer that under no circumstances will Penn National have any obligations to
any Insurer under this paragraph in excess of their Settlement Share, inclusive
of all costs of defense for the claim(s).

The Insurers represent and warrant that they are not aware of any claim that
could trigger Penn National’s indemnity and/or defense obligations, nor are they
aware of any facts or circumstances that are reasonably likely to lead to such a
claim.

Notwithstanding any other provision or term of this Agreement, Penn National
shall have no obligation to indemnify or defend the Insurers in connection with
any claim concerning reinsurance or retrocession of the Katrina/Catastrophe 49
Claim.

5.             Proof of Loss.  By entering into and signing this Agreement, Penn
National verifies and swears as it would in a separate proof of loss that it has
sustained, for its own interest, insured loss or damage from Hurricane
Katrina/Cat. #49 that, if there had been final adjustment, would have exceeded
the total of:  (i) applicable deductibles; (ii) any applicable

6


--------------------------------------------------------------------------------


underlying insurance limits; and (iii) the amount of the Final Settlement
Payments.  Penn National further verifies and swears that the insured loss or
damage includes physical loss or damage to property that occurred on August 29,
2005 and ongoing time element loss and expense for which it has made
commercially reasonable efforts to mitigate its claim.

6.             Penn National’s Release and Covenant.  In consideration of the
mutual promises herein, Penn National, on behalf of (i) itself; (ii) its present
and former affiliates of any kind; (iii) all present and former agents,
officers, directors, and attorneys of Penn National or any of its affiliates;
and (iv) any and all successors, assigns, executors and/or heirs of the
foregoing persons and entities (the “Penn National Releasors”), hereby
irrevocably remise, release, and forever discharge each of (i) the Insurers;
(ii) all of their affiliates to the extent of their interest in the Policies;
(iii) all of their present and former agents, officers, directors, employees,
adjusters, experts, consultants, and attorneys; and (iv) any and all successors,
assigns, executors and/or heirs of the aforementioned persons or entities (the
“Insurer Releasees”), of and from all debts, demands, actions, causes of action,
suits, costs, expenses, sums of money, accounts, specialties, covenants,
contracts, controversies, agreements, promises, omissions, variances, damages
(including punitive or exemplary damages), penalties, executions, and
liabilities (including but not limited to taxes, assessments, recoveries or
other sums) and any and all other claims of every type or kind (including but
not limited to bad faith or claims handling), whether presently known or
unknown, that the Penn National Releasors or anyone acting in their name now
have or ever had, or may have in the future against the Insurer Releasees
arising from or relating to the Katrina/Catastrophe #49 Claim.

The Penn National Releasors further covenant not to sue or initiate arbitration
or other dispute resolution process (or to permit such action in their name)
against the Insurer

7


--------------------------------------------------------------------------------


Releasees in connection with the Katrina/Catastrophe #49 Claim.  Penn National
acknowledges that the filing of any such action would be a material breach of
this Agreement.

Notwithstanding anything to the contrary in this Paragraph 6, the Penn National
Releasors do not remise, release, or discharge any right to enforce this
Agreement.

7.             Insurers’ Release and Covenant.  In consideration of the mutual
promises herein, the Insurers, on behalf of (i) themselves; (ii) their present
and former affiliates of any kind; (iii) all present and former agents,
officers, directors, and attorneys of any of the Insurers or their affiliates;
and (iv) any and all successors, assigns, executors and/or heirs of the
foregoing persons and entities (the “Insurer Releasors”), hereby irrevocably
remise, release, and forever discharge each of (i) Penn National; (ii) all of
its affiliates to the extent of their interest in the Policies; (iii) all of its
present and former agents, officers, directors, employees, experts, consultants,
and attorneys; and (iv) any and all successors, assigns, executors and/or heirs
of the aforementioned persons or entities (the “Penn National Releasees”), of
and from all debts, demands, actions, causes of action, suits, costs, expenses,
sums of money, accounts, specialties, covenants, contracts, controversies,
agreements, promises, omissions, variances, damages (including punitive or
exemplary damages), penalties, executions, and liabilities (including but not
limited to subrogation, taxes, assessments, recoveries or other sums) and any
and all other claims of every type or kind, whether presently known or unknown,
that Insurer Releasors or anyone acting in their name now have or ever had, or
may have in the future against the Penn National Releasees arising under, out
of, or in connection with the Katrina/Catastrophe #49 Claim.

The Insurer Releasors further covenant not to sue or initiate arbitration or
other dispute resolution process (or to permit such action in their name)
against the Penn National

8


--------------------------------------------------------------------------------


Releasees in connection with the Katrina/Catastrophe #49 Claim.  The Parties
acknowledge that the filing of any such action would be a material breach of
this Agreement.

Notwithstanding anything to the contrary in this Paragraph 7, the Insurer
Releasors do not remise, release or discharge any right to enforce the
Agreement.

8.             Incorporation.  The Parties are informed commercial entities
entering into this Agreement with the intent that each of the undertakings is
valid and fully enforceable as written.    If any provision of this Agreement
shall be construed by a court or arbitration panel of competent jurisdiction to
be invalid or unenforceable the remainder of this Agreement shall remain in
effect and be interpreted so as best to reasonably effect the intent of the
Parties.  The Parties further waive any claim or argument that this Agreement
was or is void, invalid, or without the effect stated.

Without limiting the generality of the foregoing statement, the Parties
specifically agree that any citation, words or phrases required to invoke an
unqualified, unconditional, and unlimited release and waiver of future or
unknown claims as provided in this Agreement is incorporated as if it appeared
fully in text.  The Parties stipulate and agree that California Civil Code
Section 1542 does not apply to this Agreement.  The Parties waive any right they
have to assert any such requirement in any matter involving the scope and effect
of the release set forth in Paragraphs 6 and 7 above.

9.             Individual Diligence and Counsel.  Each of the Parties undertook
its own diligence in deciding that this settlement is appropriate and consulted
with counsel of its choice when entering into this Agreement.

10.           Confidentiality.  The Parties agree to the confidentiality of this
Agreement, all of the terms and information contained herein, all of the
negotiations leading to it, all of the communications generated pursuant to it,
and the implementation hereof (collectively,

9


--------------------------------------------------------------------------------


“Confidential Compromise Material”).  The Confidential Compromise Material shall
not be disclosed to any person, corporation, or other entity not a Party to this
Agreement except:  (i) disclosures necessary or appropriate under securities
laws or other disclosures to regulators or government agencies; (ii) disclosures
to lenders, reinsurers, retrocessionaires, auditors or regulators; (iii) other
financial disclosures required by law; (iv) disclosures in response to a
judicial order compelling disclosure or as may otherwise be required by law or
be necessary to defend or assert claims by or against any party hereto in a
judicial proceeding; (v) disclosures to subsidiary, affiliate, associated, or
parent companies of the Parties and their counsel; (vi) disclosures to any
company engaged to make payments to Penn National on behalf of the Insurers; or
(vii) disclosures necessary and appropriate to enforce this Agreement; provided,
however, that any Party making a disclosure pursuant to subparts (ii) through
(vi) above shall make reasonable and good faith efforts to obtain appropriate
assurances or circumstances of confidentiality.  The Parties shall cooperate to
protect the Confidential Compromise Material.  In the event of a request, motion
or application seeking disclosure of the Confidential Compromise Material, the
Party with knowledge of such request, motion or application shall notify the
other Parties in writing immediately so that the other Parties may oppose such
request, motion or application if they choose to do so.  The Confidential
Compromise Material shall be deemed to fall within the protection afforded
compromises and offers to compromise by Rule 408 of the Federal Rules of
Evidence and parallel state provisions.

11.           Notices.  Unless another person is designated in writing for
receipt of any notice required hereunder, every notice shall be sent
electronically to the Parties, with a copy sent by certified mail, postage
prepaid, to the persons identified in Appendix C.

 

10


--------------------------------------------------------------------------------


12.           Commercial Resolution and Construction of Agreement.  This
Agreement is a commercial resolution of issues discussed by the Parties with
respect to the scope of coverage, the measurement of confirmed loss, and the
timing of payments under the Policies.  This resolution does not constitute a
precedent of any kind between the Parties in any other matter or with respect to
anyone else; nor shall it be construed as a waiver, modification, or retraction
of the positions of the Parties with respect to interpretation of the Policies. 
This Agreement constitutes a settlement and compromise subject to state and
federal rules protecting against discovery and use by anyone other than the
Parties.  This Agreement shall be admissible in a suit, action or other
proceeding only in order to enforce the terms of the Agreement. The Parties
specifically disavow any intention to create rights or interests for anyone not
a Party to this Agreement.

It is agreed that in entering into and performing under this Agreement, the
Parties are not acting as volunteers, nor are they acting under any form of
duress.  Penn National agrees that the sums paid pursuant to this Agreement
represent a compromise of Penn National’s rights under and arising from the
Policies for first-party losses.

The Parties acknowledge that each has been advised by counsel in reaching this
commercial resolution and that all Parties have reviewed and had the opportunity
to revise this Agreement.  This Agreement is the product of arms-length
negotiations between the Parties with the benefit of the advice of counsel and
involves commercial compromises of the Parties’ respective positions.  In any
proceeding to enforce the terms, this Agreement shall be interpreted without
presumption for any Party and applied to effectuate the intent of the Parties
stated herein.

13.           Governing Law.   This Agreement shall be interpreted under and
governed by the laws applicable to the respective Policies without regard to
general principles of choice of

11


--------------------------------------------------------------------------------


law which might otherwise call for the application of a different state’s law. 
Any dispute between Penn National and an Insurer arising out of or relating to
this Agreement shall be resolved through the dispute resolution procedure
provided in the respective Policy(ies) underwritten by that Insurer.

14.           Change or Modification.  No change or modification of this
Agreement shall be valid unless it is contained in writing and signed by the
Parties.

15.           Continuing Effect.  This Agreement shall be binding upon and inure
to the benefit of the Parties and those whose interests depend on them,
including but not limited to the Parties’ respective successors, assigns,
shareholders or other capital providers, principals, agents, servants, legal
representatives, directors, officers, employees and affiliates of any kind.

16.           No Additional Undertakings.  The Parties have not made any
undertakings with respect to the Katrina/Catastrophe #49 Claim not expressly set
forth in this Agreement.  Each of the Parties shall bear its own attorney’s fees
and costs arising from or related in any way to the Katrina/Catastrophe #49
Claim, this Agreement, or both.

17.           Integration.  This Agreement, including without limitation the
Recitations which are a material part hereof, constitutes the entire agreement
between the Parties with respect to the subject matter hereof, and supersedes
all prior discussions, agreements, and understandings, both written and oral,
between the Parties with respect hereto.

18.           Penn National’s Representations at Execution.  Penn National
represents and warrants that: (i) the person executing this Agreement on Penn
National’s behalf has full authority to do so and no other consents are
required; (ii) Penn National is solvent and fully competent on its own to enter
into this binding contract; (iii) Penn National has not relied upon any
representation by or on behalf of the Insurers, other than those specifically
set forth

12


--------------------------------------------------------------------------------


in the Agreement, in executing, delivering, and performing under this Agreement;
(iv) the terms and conditions of this Agreement will not be disclosed except as
provided herein;

19.           Insurers’ Representations at Execution.  Each Insurer represents
and warrants that: (i) the person executing this Agreement on the Insurer’s
behalf has full authority to do so and no other consents are required; (ii) the
Insurer is solvent and fully competent on its own to enter into this binding
contract and to pay its respective Settlement Share; (iii) the Insurer has not
relied upon any representation by or on behalf of Penn National, other than
those specifically set forth in the Agreement, in executing, delivering, and
performing under this Agreement; and (iv) the terms and conditions of this
Agreement will not be disclosed except as provided hereunder.

20.           Other Assurances.  In the event that either Party seeks
confirmation that the settlement was effective and/or in good faith, the
Parties, shall reasonably cooperate and assist each other in obtaining said good
faith settlement determination.  In the event any claim or action is brought
against the Insurers by any person with respect to liabilities or obligations
released hereunder, Penn National agrees that it will not take any position that
is inconsistent with the position of the Insurers that no such claim will now
lie against the Insurers.

21.           Waiver of Joinder.  The Parties expressly waive any requirement
that the joinder of all the Parties is necessary to enforce this Agreement
against any particular Party or Parties.

22.           Execution.  This Agreement may be executed in counterparts, and
the signature pages may be exchanged electronically or by telecopy.  The text of
the Agreement, together with accurate copies of the relevant Parties’
signatures, shall have the force and effect of an original as between those
Parties.

13


--------------------------------------------------------------------------------


23.           Effective Date.  The effective date of this Agreement is December
31, 2006.

14


--------------------------------------------------------------------------------


 

PENN NATIONAL GAMING, INC.

 

 

 

By:

/s/ Robert S. Ippolito

 

 

 

 

Title:

VP/ Sec/Treas

 

 

 

 

Date:

1/16/07

 

STATE OF Pennsylvania

Berks

 

COUNTY

 

Before me, the undersigned Notary Public of the State and County aforesaid,
personally appeared Robert S. Ippolito, with whom I am personally acquainted (or
provided to me on the basis of satisfactory evidence) and who, upon oath,
acknowledged himself or herself to be the VP - Secretary - Treasurer         of
Penn National Gaming, Inc. as defined herein and that he or she, as such
officer, executed the foregoing instrument for the purposes therein contained
and with full authority to do so by signing the name of the corporation as
officer.

WITNESS my hand and notary seal, at office this 16 day of January         ,
2007.

 

/s/ Susan M. Montgomery

 

 

 

 

 

Notary Public

 

 

My Commission Expires: June 7, 2007

 

 

[Notarial Seal]

 

 

15


--------------------------------------------------------------------------------